EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 11/30/2021.
	Claims 1 and 7-11 have been amended.  Overall, claims 1-13 are appending in this application.
	Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.  Applicant's cooperation in amending the claims to overcome the claim objections relating to informalities is also appreciated.  However, a few minor informalities contain in the abstract, the specification, claims 1 and claim 12.

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.    
	Authorization for this examiner's amendment was given in a telephone interview with Mr. Michael O. Sturm (Reg. No. 26,078) on 12/17/2021.  During telephone conversation with Mr. Sturm, an agreement was reached to amend the abstract, specification, claim 1 and claim 12.  	





Abstract (Currently Amended)
-- A co-rotating scroll machine operable as compressor or expander, comprises a transmission and guidance mechanism 
The amendment to the Abstract has been entered (see attached of clean copy) because the Abstract filed on 07/13/2020 is not within the range of 50 to 150 words in length (see Office Action mailed on 10/06/2021). 

Specification
	- On page 8, line 17, “an axial projecting rod (11B)” has been changed to -- an axial projecting/elongated rod (11B) --.    
-- using the spindle 3 as the drive spindle, the spindle 4 could be used as drive spindle.—
The amendment to the specification has been entered to provide proper antecedent basis for the claimed subject matter and to correct a typographical error.

Claims
	- Claim 1 (Currently Amended)
		--A co-rotating scroll machine operable as compressor or expander, comprising: 
	- a housing (6); 
	- bearings (5) supported in opposite parts of the housing that are laterally offset from one another, 
	- first and second parallel spindles (3,4) rotationally supported by the bearings, the first and second spindles extending inwardly of the housing to respective inner ends that are axially spaced-apart from one another and are located adjacent to but laterally offset to one another; 
	- facing superimposed first and second scroll plates (7,8) mounted transversally on the respective inner ends of the first and second spindles at locations in the vicinity of but spaced from respective centers of the scroll plates; and 
	- a transmission and guidance mechanism (9,10,11) for the first and second scroll plates; 
	- wherein the transmission and guidance mechanism comprises three transmission and guidance units (9,10) uniformly distributed around the scroll plates towards the periphery thereof, 	- each transmission and guidance unit comprising a male element (9) mounted on one of the scroll plates and a facing female element (10) mounted on the facing scroll plate, wherein the 
	- the male element (9) of each transmission and guidance unit (9,10) being received in an opening of the corresponding female element (10) with a play, allowing relative rotational movement of the two scroll plates (7,8) at eccentricity values from 0 to a maximum eccentricity ðmax, 
	wherein each transmission and guidance unit (9,10) comprises an angularly-displaceable internal ring (17) mounted for angular displacement in the opening of the female element (10), the angularly-displaceable internal ring comprising therein an opening (18) being a slot, and wherein the male element (9) of the transmissions (18) of the angularly-displaceable internal ring (17), 
	
characterized in that5Application No. 16/961,748Attorney Docket No. P08410US0 Reply to Office Action dated October 6, 2021the three male elements (9) of the three transmission and guidance units (9,10) are supported and guided by three respective support elements (13) that are located spaced apart on a common rotatable guide ring (11) that is mounted externally of the scroll plates (7,8) for rotation with the scroll plates about an axis which is parallel to the first and second spindles (3,4) and which is radially offset at the maximum scroll eccentricity, whereby each male element (9) of the three transmission and guidance units (9,10) is supported and guided by its support element (13) on the guide ring (11) during limited movement of the male element (9) in the opening (18) of the angularly-displaceable internal ring (17).



Claim 12 (Currently Amended)
		-- The co-rotating scroll machine as claimed in claim 1, wherein the three male elements (9) of the three transmission and guidance units comprise rotatably mounted rollers forming rotatable cam followers (14) engaging in the openings (18) of the internal rings (11) in the female elements (10). –
The amendment to claim 1 and 12 has been entered to correct a typographical error.

Drawings
2.	The drawings were received on 11/30/2021. These drawings are approved.

Allowable Subject Matter

3.	Claims 1-13 are allowed over the prior art of record.
4.	The following is an examiner’s statement of reasons for allowance: the examiner’s statement of reasons for allowance not included in this action can be found in a prior Office action mailed on 10/06/2021.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                  Primary Examiner, Art Unit 3746                                                                                            


Abstract



	A co-rotating scroll machine operable as compressor or expander, comprises a transmission and guidance mechanism for first and second scroll plates, having5 three transmission and guidance units uniformly distributed around the scroll plates towards the periphery thereof. Each transmission and guidance unit comprises a male element mounted on one of the scroll plates and a facing female element mounted on the facing scroll plate. Each transmission and guidance unit comprises an internal ring mounted for angular displacement in the opening of the female element, the10 internal ring having therein a slot wherein the male element of the transmission and guidance unit slides. The male of the three transmission and guidance units are supported and guided by respective support elements on a common external guide ring. A liquid injection system comprises a liquid channel which is connected with bleed holes.